STATE OF MICHIGAN

                            COURT OF APPEALS
In re ATTORNEY FEES OF JOHN W. UJLAKY


PEOPLE OF MICHIGAN,                                                   UNPUBLISHED
                                                                      April 27, 2017
               Plaintiff,

v                                                                     No. 331067
                                                                      Berrien Circuit Court
THEODORE ONTONIO PRICE,                                               LC No. 2013-004730-FC

               Defendant,

and

JOHN W. UJLAKY

               Appellant.


Before: BECKERING, P.J., and MARKEY and SHAPIRO, JJ.

SHAPIRO, J. (dissenting).

        I respectfully dissent. In In re Attorney Fees of Ujlaky, 498 Mich. 890; 869 NW2d 624
(2015), the Supreme Court directed that when presented with a motion for extraordinary
appellate attorney fees in excess of the county’s maximum, the trial court is required to “either
award the requested fees, or articulate on the record its basis for concluding that such fees are not
reasonable.” In this case, while the trial court did award appellant some additional fees above
the county’s maximum, it did not award him the full amount of fees requested nor did it
articulate in its opinion, or elsewhere in the record, its basis for concluding that the full amount
of fees requested was not reasonable. Therefore, I would remand this case to the trial court for it
to either award appellant the full amount of fees requested or articulate on the record, its basis for
concluding that the amount requested is not reasonable.



                                                              /s/ Douglas B. Shapiro




                                                 -1-